United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0392
Issued: October 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2015 appellant, through counsel, filed a timely appeal from an
October 30, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition and additional physical conditions causally related to the November 13, 2013
employment incident.
On appeal, counsel contends that a June 12, 2015 medical report from Dr. Osafradu
Opam, an attending neurologist, a November 30, 2014 report from Dr. Peter Calapai, Ph.D., and
a December 2, 2014 report from Dr. Jeffrey I. Rubin, Ph.D., both licensed psychologists, are
sufficient to establish an injury in the performance of duty.
FACTUAL HISTORY
On November 14, 2013 appellant, then a 56-year-old parcel post collections driver, filed
a traumatic injury claim (Form CA-1) alleging that on November 13, 2013 he sustained
traumatic mental anguish as a result of being physically assaulted in the face and racially
attacked at work. He stopped work on the filing date of his claim and has not returned to work.
The employing establishment indicated that the incident occurred in the performance of duty.3
On November 15, 2013 the employing establishment issued a Form CA-16 authorizing
treatment by Dr. Akwasi A. Achampong, a Board-certified internist. In a November 15, 2013
attending physician’s report, Dr. Achampong provided a history that appellant was attacked and
assaulted at work. He diagnosed post-traumatic headache and indicated by checking a box
marked “yes” that the diagnosed condition was caused or aggravated by an employment activity.
Dr. Achampong advised that appellant was totally disabled from November 13 through
December 16, 2013.
By letter dated November 22, 2013, OWCP notified appellant of the deficiencies of his
claim and afforded him 30 days to submit additional factual and medical evidence.
In a disability certificate dated November 29, 2013, Dr. Opam advised that appellant was
totally incapacitated through December 29, 2013. He provided a history of injury that on
November 13, 2013 appellant was physically and verbally assaulted “by a white man.”
Dr. Opam diagnosed work-related status post left facial contusion, cervical myofascitis, and
post-traumatic acute stress disorder.
A November 30, 2013 medical report from a chiropractor’s office with an illegible
signature advised that on November 13, 2013 appellant was assaulted on the head and face at
work.
The provider noted appellant’s symptoms and diagnosed cervical brachial
neuropathy/radiculopathy, cervicalgia, cervical subluxations, and cervical sprain/strain. The
provider opined that the diagnosed conditions were causally related to the November 13, 2013
3

The record contains documents from the Kings County New York District Attorney’s office and the Criminal
Court for the City of New York indicating that the assailant was charged with several offenses including criminal
mischief as a hate crime, attempted assault, menacing, and harassment with respect to appellant on
November 13, 2013. Appellant stated that the assailant threatened him, used racial epithets, smacked him on the
face, grabbed his jacket, and broke his sunglasses. On November 14, 2013 the New York City Criminal Court,
Kings County Branch, issued a temporary order of protection directing the assailant to stay away from appellant.

2

incident. The provider recommended an x-ray of the cervical, thoracic, and lumbar spine to
evaluate for fracture, dislocation, misalignment, and a magnetic resonance imaging (MRI) scan
or computerized tomography scans to rule out herniated nucleus pulposus.
In a December 31, 2013 decision, OWCP denied appellant’s claim as the medical
evidence did not provide a rationalized medical opinion establishing that the accepted
employment incident caused or aggravated his post-traumatic headaches, left facial contusion,
cervical myofascitis, and post-traumatic/acute stress disorder.
In a December 30, 2013 disability certificate, received by OWCP on January 21, 2014,
Dr. Opam advised that appellant was totally incapacitated through February 9, 2014. He
reiterated his prior diagnoses of work-related status post left facial contusion, cervical
myofascitis, and post-traumatic acute stress disorder. Dr. Opam reported that appellant
continued to have active symptoms and active exacerbation.
By letter dated May 9, 2014, appellant, through a representative, requested
reconsideration of the December 31, 2013 decision.
In a February 27, 2014 follow-up report, Dr. Opam related that appellant was status post
his November 13, 2013 work-related accident. He noted his treatment and complaints of
recurrent headaches, neck pain and stiffness, anxiousness, poor sleep, and feeling stressed.
Dr. Opam provided findings on examination and addressed appellant’s treatment plan. In a
March 24, 2014 disability certificate, he advised that appellant was totally incapacitated through
May 4, 2014. Dr. Opam reiterated his prior work-related diagnoses and statement regarding
appellant’s current symptoms and exacerbation. In a March 31, 2014 updated report, he noted
appellant’s history of injury and referenced his prior diagnoses. Dr. Opam reiterated that
appellant’s medical conditions were directly related to the November 13, 2013 work incident.
He related that appellant’s facial contusions were consistent with the reported location of being
struck. Dr. Opam advised that it was a common consequence of face and neck trauma to suffer
post-traumatic headaches and cervicalgia of the type that appellant described and symptoms that
were evident on examination.
In a January 30, 2014 letter, James J. Baylis, a licensed clinical social worker, described
appellant’s history of injury and diagnosed post-traumatic stress disorder (PTSD).
In an August 8, 2014 decision, OWCP modified the December 31, 2013 decision in part,
finding that the medical evidence was sufficient to establish that appellant sustained a left facial
contusion as a result of the accepted November 13, 2013 employment incident. It found,
however, that the medical evidence did not provide a rationalized opinion establishing that his
brachial neuritis, unspecified subluxations, neck sprain/strain, cervical myofascitis, and posttraumatic acute stress disorder were causally related to the accepted work incident.
In a September 10, 2014 report, Dr. Opam noted that appellant had recurrent exacerbation
of symptoms from job-related injuries sustained on November 13, 2013. He reiterated his
diagnoses of cervical myofascitis and post-traumatic/acute stress disorder. Dr. Opam requested
that OWCP also accept cervical disc syndrome due to appellant’s present active symptoms and
acute exacerbation.

3

In an October 13, 2014 report, Dr. Opam opined that appellant’s post-traumatic
headaches, brachial neuritis, cervical myofascitis, and acute stress disorder were causally related
to his November 13, 2013 work incident. He related that appellant had trauma to the left side of
his head and neck that was forceful and unexpected. Appellant did not have ample opportunity
to steel himself against the intensity of the blow. Dr. Opam noted that when the head is
subjected to trauma of this type, the neck and upper back are exposed to incredible stress and
neurological consequences. Any wrenching or twisting of the cervical spine, such as when the
neck is forced beyond normal range of motion, results in irritation of the nerves in the spinal
column. This neurologic irritation results in symptoms such as headache, pain, or loss of
strength in the upper arm or back. Dr. Opam maintained that the force of the blow was reflected
in the facial contusion found on examination, caused snapping of the neck similar to whiplash
experienced by passengers in a motor vehicle accident. Not only did appellant have bruising in
the portion of the face that was the point of contact, he suffered the residual effects of the
neurologic collision caused by the sudden shifting of the cervical spine incidental to trauma.
These residual effects were diagnosed as brachial neuritis and cervical myofascitis, resulting in
symptomatic pain in the head, neck, upper back, and left arm. Based upon the narrative history
of traumatic injury, his findings on examination, and experience in the field of neurology,
Dr. Opam concluded that his diagnosed facial, head, and cervical conditions were physical
ramifications of the blow to the head and neck on November 13, 2013. Due to present active
symptoms and acute exacerbation, he requested that OWCP accept cervical disc syndrome.4
In an October 23, 2014 progress report, Dr. Calapai noted appellant’s therapy for stress
symptoms following the November 13, 2013 employment incident. He diagnosed PTSD on Axis
1, hypertension on Axis 3, unemployed, legal involvement, and history of trauma on Axis 4, and
55/60 on Axis 5. Appellant had no diagnosis on Axis 2.
On December 1, 2014 Dr. Opam reported findings on examination and offered diagnoses.
In a December 1, 2014 work capacity evaluation (Form OWCP-5c), he found that appellant was
unable to perform his usual job due to continued active symptoms and acute exacerbation.
Dr. Opam also found that appellant could not work eight hours a day with restrictions due to
increased stress/distress with recurrence of facial pain. In a December 1, 2014 disability
certificate, he advised that appellant was totally incapacitated through January 19, 2015.
Dr. Opam diagnosed left facial neuralgia. Also, on December 1, 2014 he referred appellant for
psychological treatment.5
In an October 30, 2014 cervical MRI scan, Dr. Myrna K. Nussbaum, a Board-certified
radiologist, noted a reversal of the normal cervical lordosis, and bilateral uncovertebral joint
hypertrophy C3-4 resulting in moderately severe right-sided and mild left-sided neuroforaminal
stenosis. She diagnosed moderate degenerative disc disease at C4-5, moderate degenerative disc
disease at C5-6, moderately severe degenerative disc disease at C6-7.
4

An October 15, 2014 x-ray report indicated that no facial bone fractures were identified.

5

Unsigned session notes addressed appellant’s psychological treatment from November 29, 2013 to
October 17, 2014. In prescriptions dated October 13, 2014 and February 2, March 19, and July 10, 2015, Dr. Opam
ordered physical therapy to treat cervical myofascitis. On March 19, 2015 he reported appellant’s responses to a
questionnaire regarding the extent and nature of his injuries.

4

On December 2, 2014 Dr. Rubin reported appellant’s history and findings. He diagnosed
PTSD, which developed consequentially on Axis 1, anxiety, depression, tension, and stress on
Axis 3, psychological stressors that included pain, fatigue, decreased physical capacity,
decreased productivity at home, strained interpersonal relations, inability to work (with related
financial difficulties), moderate severity (enduring circumstances) on Axis 4, and a global
assessment functioning (GAF) score of 90 prior to the November 13, 2013 employment injury
and a current GAF score of 50, which was incident related on Axis 5. Appellant had no
diagnosis on Axis 2. Dr. Rubin opined that the November 13, 2013 employment incident was
the clear, competent, and provocative cause of the consequential emotional and behavioral
symptoms and diagnoses described above. He noted that, while appellant was anxious,
psychological testing was necessary to determine quantitatively how his present anxiety was
specifically related to the accepted work incident. Dr. Rubin also recommended further
evaluation of the type and degree of his depression to determine whether he was suicidal and
whether his reported depression was causally related to the incident in question.
By letter dated July 9, 2015, appellant, through counsel, requested reconsideration of the
August 8, 2014 decision.
In a November 30, 2014 report, Dr. Calapai reiterated the diagnoses set forth in his
October 23, 2014 progress report.
In a June 12, 2015 report, Dr. Opam noted appellant’s history and findings. He reiterated
his diagnoses of cervicalgia, post-traumatic stress reaction, and post-traumatic facial injury.
Dr. Opam also diagnosed cervical disc syndrome with radiculopathy and post-traumatic
aggravated headaches. He noted that, in the November 13, 2013 accident, appellant was
verbally, with racial overtones, and physically assaulted by a white man exerting a tremendous
amount of pressure upon his left face and neck. Range of motion testing consistently showed
painful and significant limitations in the neck area. Dr. Opam related that these injuries had
healed very little by way of scar tissue formation, which was less elastic and less functional than
the original tissues they replaced. This reduced joint motion and resulted in the formation of
fibrosis and lack of normal movement of the nerve root within the intervertebral foramen,
causing irritation of the involved neural structures, and pain. These pathologies clinically
correlated with appellant’s symptoms, findings, physical limitations, and physical and mental
discomforts. Dr. Opam maintained that these findings explained his ongoing pain, suffering, and
physical impairments of the spine and left facial pain. He noted that the absence of prior trauma
to that area suggested that the disc pathologies, nerve, and left facial injuries did not preexist the
work injury. Dr. Opam advised that appellant subsequently developed pervasive general anxiety,
and sad depressed feelings related to the incident and the way it had affected his everyday life
and caused sleep difficulties. He noted that these symptoms often persist for many years and
sometimes through life, placing limitations on daily activities, and, at times, could be quite
disabling. Despite intensive physical therapy with different modalities and activity restrictions,
there was no full recovery. Appellant continued to show signs and symptoms of injury to the
cervical spine, left facial pain, and psychological symptoms such as angry feelings, life changes
due to the accident, general nervousness, forgetfulness, and a sense of general hopelessness
about life. Dr. Opam opined that these changes and symptoms were permanent and stress would
trigger recurrent pain episodes to these regions. He noted that appellant was prone to future and
frequent exacerbations of his symptom complex and further post-traumatic arthritic changes

5

could be expected to the injured areas as he aged, thus contributing to ongoing pain. Dr. Opam
opined that he was a candidate for more aggressive treatment modalities, which would result in
ongoing psychological consultation, pain management intervention, including long-term physical
therapy, and medication. He concluded that appellant’s prognosis was guarded and that his
conditions were chronic, permanent, and disabling in nature.
An April 14, 2014 progress note from Ultimate Pain Management contained an unknown
signature. The note provided appellant’s history of injury and complaints, examination findings,
and reviewed diagnostic test results. Appellant was diagnosed with neck pain, cervical disc with
myelopathy, and a cervical facet condition.
In an October 30, 2015 decision, OWCP denied modification of the August 8, 2014
decision. It found that the medical evidence submitted was insufficiently rationalized to
establish that appellant’s cervical and emotional conditions were causally related to the accepted
November 13, 2013 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence6 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.8
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.9
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.10 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the

6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

9

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

10

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).

6

identified factors.11 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.12
ANALYSIS
The Board finds that this case is not in posture for a decision regarding whether appellant
a sustained emotional condition and additional physical conditions causally related to the
November 13, 2013 employment incident.
Appellant filed a claim for a traumatic injury occurring on November 13, 2013. OWCP
accepted that the employment incident occurred and accepted a facial contusion, but it denied the
claim for additional conditions because the medical evidence was insufficiently rationalized to
establish a causal relationship between his diagnosed brachial neuritis, unspecified subluxations,
neck sprain/strain, cervical myofascitis, and post-traumatic acute stress disorder and his accepted
employment incident of being physically and verbally assaulted in the performance of his duties
as a parcel post collections driver. On appeal, counsel contends that Dr. Opam’s June 12, 2015
report establishes that appellant sustained an injury in the performance of duty.
Following the initial denial of his claim, appellant submitted two reports from Dr. Opam.
In an October 13, 2014 report, Dr. Opam described the accepted November 13, 2013
employment incident and opined that appellant’s post-traumatic headaches, brachial neuritis,
cervical myofascitis, and acute stress disorder were due to this work incident. In his October 13,
2014 report, he explained in detail how the intense and unexpected blow to the left side of
appellant’s head and neck caused the diagnosed physical and emotional conditions. With regard
to the physical component Dr. Opam specifically explained that when the head is exposed to
trauma of this type, especially when unexpected, appellant’s neck and upper back were exposed
to incredible stress. He opined that any wrenching or twisting of the cervical spine, such as
when the neck is forced beyond normal range of motion, result in irritation of the nerves which
are encased in the spinal column. This type of trauma manifests in symptoms such as headache,
pain, or loss of strength in the upper arm and back. In a June 12, 2015 report, Dr. Opam opined
that appellant’s permanent, chronic, and disabling cervicalgia, cervical disc syndrome with
radiculopathy, post-traumatic stress reaction, and post-traumatic facial injury resulted from the
November 13, 2013 work incident. He related that his opinion was based on his examination
findings and appellant’s symptomatology, physical limitations, and physical and mental
discomforts.
The Board finds that Dr. Opam’s reports contain a history of injury, diagnoses, and an
opinion that appellant’s physical and emotional conditions were caused by the accepted
employment incident with some rationale. These reports raise an uncontroverted inference of
causal relationship sufficient to require further development by OWCP.13

11

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

12

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

13

See E.J., Docket No. 09-1481 (issued February 19, 2010).

7

It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.14
The Board will, therefore, set aside OWCP’s October 30, 2015 decision denying
modification of the denial of appellant’s traumatic injury claim and remand the case to OWCP
for further development of the medical opinion evidence on the issue of casual relationship.
OWCP shall refer him, together with the case record and a statement of accepted facts, to an
appropriate specialist for an examination to determine whether he has any physical or emotional
conditions causally related to the accepted November 13, 2013 employment incident. After this
and such other development as it deems necessary, OWCP should issue a de novo decision on
appellant’s traumatic injury claim.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
sustained an emotional condition and additional physical conditions causally related to the
November 13, 2013 employment incident.

14

Id.; supra note 10.

8

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: October 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

